387 F.2d 949
Mildred KUYKENDALL, Appellee,v.Danny PUCKETT, Appellant.
No. 11321.
United States Court of Appeals Fourth Circuit.
Argued November 9, 1967.
Decided November 28, 1967.

Fred C. Alexander, Jr., Alexandria, Va. (Wiley R. Wright, Jr., and Boothe, Dudley, Koontz, Blankenship & Stump, Alexandria, Va., on brief), for appellant.
Ralph L. Payne, Alexandria, Va., for appellee.
Before SOBELOFF, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The appellant in this diversity action admitted that his negligence in the operation of an automobile was the sole proximate cause of the plaintiff's injuries. Therefore, the only issue presented to the jury was the amount of damages sustained by the plaintiff.


2
Upon consideration of the briefs and the oral arguments of counsel, we conclude that the trial in the District Court was fairly conducted. The testimony of the police officer as to the speed of the defendant's automobile shortly before impact, though pertinent to a question of liability, was nevertheless also relevant to the issue of damages; and its admission was not erroneous. Furthermore, we find that the summation of plaintiff's counsel did not exceed permissible bounds.

The judgment is therefore

3
Affirmed.